Citation Nr: 1536111	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, claimed as due to personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from March 1973 to March 1974.  He had a subsequent period of active duty in the Army from August 1974 to July 1975, from which he received an other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was previously remanded in August 2010 and June 2014 for additional development.

The Veteran testified at a videoconference hearing in April 2010 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric condition, to include PTSD and depressive disorder, that began during active service or is related to an incident of service.



CONCLUSION OF LAW

The Veteran's acquired psychiatric condition, diagnosed as PTSD and depressive disorder, was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for depressive disorder requires only the above elements.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  Because the July 2014 examiner found that it was not possible to differentiate what symptoms are attributable to which diagnosis, if either depressive disorder and PTSD or both conditions are found to be connected to service, the Board will grant service connection for an acquired psychiatric condition.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1) (2014).  However, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his or her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1 (1998).

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he or she experience a number of specified current symptoms.  The traumatic event, or stressor, involves experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, helplessness, or horror.  In treatment records from May 2009, a VA psychiatrist diagnosed the Veteran with depressive disorder and PTSD under the DSM-VI.  Additionally, in July 2014, a VA examiner diagnosed the Veteran with PTSD and depressive disorder under the criteria in the DSM-5. 

VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  Because the Veteran's reported stressor does not involve the fear of hostile military or terrorist activity, the new regulations do not apply and verification of his non-combat stressor is required.

The Veteran's reported stressor is that at some point between October and December 1973, the Veteran was sexually assaulted by several fellow service members.  Special consideration must be given to claims for PTSD based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999).  In particular, the United States Court of Appeals for Veterans Claims (Court) noted that the provisions in M21-M1, Part IV, Subpart ii, Section D.17, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  Id.; see also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)). 

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

As noted above, the Veteran has been diagnosed with PTSD as a result of his in-service personal assault.

In support of his claim, the Veteran has submitted multiple lay statements and testified at a hearing in April 2010, each detailing the personal assault incident in question, as well as how his actions and personality changed after the assault.  The Veteran went AWOL following the assault, and in his lay statements he says he did so in order to get away from his assailant.  He also noted that he was insubordinate to his commanding officers because they were ordering him to go back to duty where he was assaulted, and he did not want to.  He further testified that he reported the incident, but that it was not investigated further.  He indicated that he began acting out after the personal assault.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to relay the details of the incident that occurred in service, and is also competent to testify to how the trauma of the incident affected him.  The Veteran's testimony is also credible; his lay statements over time have been consistent regarding the incident and its effects, and his statements are supported by his service personnel records.

According to the Veteran's service personnel records, the Veteran was reported AWOL in September 1973, a claim that the Veteran disputes, but there are no other reports of incidents or problems in service.  Following the incident, which the Veteran alleged took place sometime between October and December 1973, the Veteran had a series of incidents of insubordination and failure to follow orders.  A February 1974 personnel record described the Veteran as having an extremely poor attitude, lack of initiative, which led to his removal from engineering spaces, and an openly negative attitude toward the Navy.  The Veteran was punished by being placed in the brig or fed on bread and water several times, for incidents of disobeying lawful orders and disrespect to a commanding officer.  The Veteran was selected as a candidate for administrative separation, and was separated from the Navy in March 1974.  Following that, he attempted a brief stint in the Army, but was discharged under other than honorable conditions due to a number of disciplinary incidents.  The sharp separation between the Veteran's initial reports of no unusual actions prior to the incident, and a series of destructive actions and a negative attitude toward service after the incident, bolsters  the Veteran's claim that he was assaulted in service.

Additionally, the Veteran offered a lay statement from a friend and former coworker, who wrote that the Veteran had problems getting along with people, and when he asked the Veteran why, the Veteran told him of his assault in service.  The coworker also stated that the Veteran had problems with authority, which had gotten him fired from a number of jobs.

The Veteran has a current diagnosis of PTSD and depressive disorder, and has credibly demonstrated an incident in service.  The Veteran also meets the requirement for a nexus between the in-service incident and his current condition.  In July 2014 the Veteran underwent a VA examination.  The examiner interviewed the Veteran and reported thoroughly on his current condition.  The examiner concluded that it was more likely than not that the Veteran's current diagnosis of PTSD was a result of the "sexual assault/traumatic stressor" that the Veteran reported experiencing in service.  The Board gives great weight to the opinion of the VA examiner, because his opinion is based on a review of the Veteran's electronic claims file and an interview with the Veteran, and his assessment is thorough and complete.

Because his reported stressor of military sexual trauma is considered corroborated and a VA examiner has linked it to his diagnosis of PTSD, service connection for PTSD is warranted.  Additionally, because the Veteran demonstrated a current diagnosis of depressive disorder, credibly described and in-service incident, and demonstrated a nexus between them, service connection for an acquired psychiatric condition, to include PTSD and depressive disorder, is warranted.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for an acquired psychiatric condition, to include PTSD and depressive disorder, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


